Citation Nr: 0611547	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-02 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for bilateral hearing loss from June 27, 2001 to November 14, 
2004, and a rating higher than 20 percent from November 15, 
2004 onward.  

2.  Entitlement to an earlier effective date for the 
increased rating for the bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2001 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision, the RO granted service connection 
for bilateral hearing loss and assigned a noncompensable 
(i.e., 0 percent) rating effective June 27, 2001.  The 
veteran appealed for a higher initial rating.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).

In January 2004, the Board remanded the case to the RO for 
further development.  And in December 2004, on remand, the RO 
increased the rating for the bilateral hearing loss to 10 
percent - also effective June 27, 2001, and to 20 percent 
as of November 15, 2004.  The veteran since has continued 
with his appeal, requesting even higher ratings.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

Unfortunately, this case again must be REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
still further development and consideration.  VA will notify 
the veteran if further action is required on his part.




REMAND

Entitlement to a higher rating for bilateral hearing loss - 
rated 10 percent disabling from June 27, 2001 to November 14, 
2004, and 20 percent disabling from November 15, 2004

Reasons for remand

VCAA

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim - including the 
effective date of an award.  As this question is involved in 
the present appeal concerning this claim, the VCAA notice 
must inform the veteran that an effective date for the award 
of benefits will be assigned if an increased rating 
ultimately is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish an effective 
date.  

VA examination 

A review of the record shows the veteran was afforded a VA 
audiometric examination in July 2004.  In September 2005, he 
submitted what appears to be an uninterpreted audiogram dated 
that month.  He indicated that his hearing loss had worsened 
and requested that he be scheduled for another VA examination 
to ascertain the current severity of his disability.  See 
also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination - particularly if 
there is no additional medical evidence that adequately 
addresses the level of impairment of the disability since the 
previous examination).  See, too, Snouffer v. Gober, 10 
Vet. App. 400, 403 (1997), quoting VAOPGCPREC 11-95, 60 Fed. 
Reg. 43, 186 (1995) (To the extent the claimant asserts the 
disability in question has undergone an increase in severity 
since the time of the last examination, a new VA examination 
is required).

The veteran also requested that his "VA Audio records from 
the Orlando-VAHCC" be obtained.  


Entitlement to an earlier effective date for the increased 
rating for the bilateral hearing loss

Statement of the Case

As mentioned, in December 2004 (following the Board's prior 
remand), the RO increased the rating for the veteran's 
bilateral hearing loss from 0 to 10 percent effective June 
27, 2001, and to 20 percent as of November 15, 2004.  In a 
statement (VA Form 646) since received in January 2005, the 
representative indicated the "veteran recognizes the fact 
that he has been granted an increase for his bilateral 
hearing loss but he feels that the effective date should be 
earlier."  The Board construes the representative's 
statement as a notice of disagreement (NOD) with the 
effective dates assigned for the higher ratings for the 
bilateral hearing loss.  See 38 C.F.R. § 20.201 (2005).

The filing of an NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  But, 
here, the RO has not yet issued a statement of the case (SOC) 
concerning the effective date issue or given the veteran an 
opportunity to perfect an appeal to the Board on this 
additional issue by filing a timely substantive appeal (e.g., 
a VA Form 9 or equivalent statement).  See 38 C.F.R. § 20.200 
(2005).  In Manlincon v. West, 12 Vet. App. 238 (1999), 
the Court held that in circumstances - as here, where an NOD 
has been filed, but an SOC has not been issued, the Board 
must remand (as opposed to refer) the claim to the RO for 
issuance of an SOC.



Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation of the information or 
evidence needed to establish an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).  

The letter should also ask the veteran 
to provide the names, addresses, and 
approximate dates of treatment of any 
health care providers, VA and/or 
private, who have treated him for 
bilateral hearing loss since the July 
2004 VA examination.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.

2.  Schedule the veteran for a VA 
audiological examination to determine 
the current severity of his bilateral 
hearing loss.  The examiner is asked to 
provide results in a numeric format for 
each of the following frequencies:  
1000, 2000, 3000 and 4000 Hertz.  The 
examiner is also asked to provide an 
average of the above frequencies for 
each ear and indicate speech 
recognition scores for each ear using 
the Maryland CNC Test.



3.  Then readjudicate the claim for an 
increased rating for bilateral hearing 
loss in light of the additional 
evidence obtained.  If a higher rating 
is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an 
opportunity to respond to it.  
Then return this claim to the Board for 
further appellate consideration.

4.  Send the veteran an SOC concerning 
his additional claim for an earlier 
effective date for the higher ratings 
for his bilateral hearing loss.  Also 
notify him of the time limit for 
perfecting an appeal to the Board 
concerning this additional claim by 
filing a timely substantive appeal 
(e.g., VA Form 9 or 
equivalent statement).  If, and only 
if, he perfects an appeal to the Board 
concerning this additional claim should 
it be returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded due process of law. The 
Board intimates no opinion, either factual or legal, as to 
the ultimate disposition warranted.  No action is required by 
the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





